             case 7:20-cr-00502-KMK Document 33 Filed 04/19/21 Page 1 of 2
            Case 7:20-cr-00502-KMK Document 34 Filed 04/19/21 Page 1 of 2

Fe d eraI J..:J'efender~ •
                        ~                                                              Southern District
                                                                                81 Main Street, Suite 300
OF NEW YORK,                 INCLVIEMQ ENDORSED                                 WhitePlains,N.Y.10601
                                                                 Tel: (914) 428-7124 Fax: (914) 997-6872


Dav id E. Patton                                                                           Susanne Brody
                                                                                          Attorney-in-Charge
 Executive Director                                                                          White Plains
and Attorney-in-Chief
                                                   April 19, 2021
Via E-mail and ECF
The Honorable Kenneth M. Karas
District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                   CARES PETITION
                            Re: United States v. Juan Navarro
                                     20 Cr. 502(KMK)
Dear Judge Karas:
       I am writing on behalf of Mr. Juan Navarro's upcoming withdrawal of his not
guilty plea and his entry of a guilty plea, which is currently scheduled to occur on
Wednesday, April 21, 2021 at 11:00, pending this Court's referral to the Magistrate-
Judge and the granting of this Petition. In light of the COVID-19 pandemic and
Judge McMahon's order regarding Court operations, I am writing to ask that Mr.
Navarro be permitted to be enter his guilty plea remotely via videoconference or
teleconference. Mr. Navarro was presented on a Complaint on July 31, 2020. On
August 5, 2020 he was released on bail and has been in full compliance with his bail
conditions. On September 30, 2020 he was arraigned on an Indictment. On January
31, 2021 the government sent a Plea Agreement and a Superseding Information.
The Information charges a violation of Title 21 USC 841(b)(l)(B), a five year
mandatory minimum sentence .
      A remote plea is appropriate under the Cares Act because further delay
would cause serious harm to the interests of justice. Mr. Navarro has an interest in
resolving this case in the most expeditious manner as possible . He understands he
has an absolute right to be present in Court for this and for all court proceedings
and waives that right. He further understands he has an absolute right to enter his
plea before this Court but consents to proceed before the Magistrate-Judge. Thank
you for your consideration.
                                      Granted. The plea may proceed remotely, as further delay to
Respectfully submo/itted,             allow for an in-person proceeding would cause serious harm
                                      to the interests of justice under the CARES Act.
s~f31.4:
Susanne Brody


                                     ~L
                                      4/19/21
        Case 7:20-cr-00502-KMK Document 33 Filed 04/19/21 Page 2 of 2
        Case 7:20-cr-00502-KMK Document 34 Filed 04/19/21 Page 2 of 2
                                                           -   -------




cc: T. Josiah Pertz, AUSA

   Mr. Juan Navarro
